Case 2:20-cv-10373-TGB-EAS ECF No. 19, PageID.1044 Filed 03/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MICHAEL E. WILLIAMS,                                 2:20-CV-10373-TGB-EAS
                    Plaintiff,


       vs.
COMMISSIONER ANDREW M. SAUL,
                    Defendant.

                                   JUDGMENT

   In accordance with the Opinion and Order issued on this date, striking Plaintiff’s

objection and ACCEPTING AND ADOPTING Magistrate Judge Elizabeth A.

Stafford’s Report and Recommendation (ECF No. 15), it is ORDERED AND

ADJUDGED that Plaintiff's motion for summary judgment (ECF No. 11) is

DENIED, Defendant's motion for summary judgment (ECF No. 13) is GRANTED,

and the findings and conclusions of the Commissioner are AFFIRMED. The case is

DISMISSED WITH PREJUDICE.

      Dated at Detroit, Michigan: March 31, 2021

                                             DAVID J. WEAVER
                                             CLERK OF THE COURT

                                             s/A. Chubb
                                             Case Manager and Deputy Clerk

APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
